Citation Nr: 1119225	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-27 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to an effective date prior to July 29, 2003, for the grant of a 30 percent disability rating for hearing loss.  

3.  Entitlement to an effective date prior to September 9, 2003, for the grant of service connection for a vestibular disorder to include balance and vertigo problems.

4.  Entitlement to an effective date prior to September 9, 2003, for the grant of service connection for chronic otitis externa with discharge and bleeding from the ear.

5.  Entitlement to an effective date prior to September 9, 2003, for the grant of service connection for perilymph fistula.

6.  Entitlement to an effective date prior to September 9, 2003, for the grant of service connection for headaches.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision, in regards to the increased rating claim; an October 2004 rating decision, in regards to the hearing loss earlier effective date claim; and a June 2010 rating decision, in regards to the other earlier effective date claims, from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) with his submission of a September 2010 letter from Dr. M.K.S., indicating possible unemployability due to service-connected bilateral hearing loss and vertigo.  The issue of TDIU is considered part and parcel of the Veteran's bilateral hearing loss increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more severe than indicated by the 30 percent disability rating previously granted him, that he should receive earlier effective dates for various disabilities, and that he is unemployable due to his service-connected disabilities.   

Following the issuance of an October 2004 rating decision that granted a 30 percent disability rating for left ear hearing loss from March 29, 2004, the Veteran submitted a January 2005 statement to initiate a claim for an earlier effective date of 
December 6, 2002.  

An April 2005 rating decision subsequently granted service connection for previously non-service-connected right ear hearing loss, for a combined 30 percent disability rating for bilateral hearing loss, effective July 29, 2003.  The Board notes that although the April 2005 rating decision granted a 30 percent disability rating for bilateral hearing loss from July 29, 2003, it did not fully grant the Veteran's request for an effective date of December 6, 2002.  The Board also notes that in order to give the Veteran the benefit of the doubt, and given the rating criteria in question regarding hearing loss, the grant of service connection for right ear hearing loss effectively altered the Veteran's claim to one for an earlier effective date for his subsequently service-connected bilateral hearing loss.

The Board further notes that a May 2010 Board decision granted service connection for a vestibular disability, to include balance and vertigo problems; chronic otitis externa with discharge and bleeding from the ear; a perilymph fistula; and headaches.  A June 2010 rating decision effectuated those grants with effective dates of September 9, 2003.  In June 2010 and July 2010 statements, the Veteran disagreed with the effective dates granted and requested effective dates from August 1999.  

To date, the Veteran has not been issued a rating decision or a statement of the case for the earlier effective date issues, and the Board does not have jurisdiction yet because the claims have not been properly developed.  Under the circumstances, the Board has no discretion and must remand these matters for proper adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).  See generally Ruiz v. Shinseki, No. 09-3109 (Vet. App. R. 30(a) Mar. 23, 2011) (non-precedential authority indicating that Board erred in referring instead of remanding for a new rating decision on the earlier effective date claim alone as it had a notice of disagreement).  

In regards to the increased rating claim for bilateral hearing loss, the Veteran's representative, in the April 2011 Informal Hearing Presentation, claimed that the Veteran's hearing loss has worsened in severity since his February 2008 VA examination.  A September 2010 letter from Dr. M.K.D. also indicated that the Veteran's hearing loss had increased in severity over the past year.   As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With respect to the TDIU claim, a September 2010 letter from Dr. M.K.S. noted that the Veteran's service-connected bilateral hearing loss and vertigo made him essentially unemployable and that he should be restricted from heights, dangerous machinery, and working around loud noise.  However, in a February 2011 statement, the Veteran indicated that he was currently working, though his hearing loss caused him problems at work with communication and memory.  

As the RO has not considered the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance.  In so doing, the RO may decide to pursue further development of the Veteran's employment history and obtain additional medical evidence or medical opinion as is deemed necessary.

The Board also notes that VA never provided the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) in regards to his TDIU claim.  As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   As such, the RO should provide notice consistent with the VCAA in regards to that claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice consistent with the VCAA in regards to the TDIU claim.

2.  Issue a rating decision to the Veteran concerning the claim for an effective date earlier than July 29, 2003, for the grant of a 30 percent rating for bilateral hearing loss, and the claims for effective dates earlier than September 9, 2003, for the grants of service connection for a vestibular disorder, chronic otitis externa, perilymph fistula, and headaches.  The Veteran shall be advised of the necessity of perfecting his claims by filing a timely notice of disagreement and a subsequent substantive appeal after a statement of the case has been issued if he wants the Board to consider any issues.

3.  Schedule the Veteran for a VA audio examination by an appropriate medical professional to determine the current extent and severity of his bilateral hearing loss.  

The examiner's findings shall specifically include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner shall also review the private medical records provided by the Veteran, from Dr. M.K.S. and Nashville ENT Audiology, and discuss the findings of those records.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

4.  Consider the Veteran's TDIU claim under 38 C.F.R. § 4.16, including any further development of the Veteran's employment history or additional medical evidence or medical opinion as deemed necessary.

5.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


